ICJ_048_NorthernCameroons_CMR_GBR_1962-04-25_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 25 APRIL 1962

1962

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 25 AVRIL 1962
This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 25 April 1962: I.C.J. Reports 1962, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 25 avril 1962: C.I. J. Recueil 1962, p. 3.»

 

Sales number 9 59
N° de vente:

 

 

 
1962
5 April

eral List:

No. 48

INTERNATIONAL COURT OF JUSTICE

YEAR 1962

25 April 1962

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

having regard to the Order of 2 November 1961, extending to
3 January 1962 the time-limit for the filing of the Memorial of the
Federal Republic of Cameroun, and to 2 May 1962 the time-limit
for the filing of the Counter-Memorial of the United Kingdom;

Whereas, by a letter dated 29 March 1962, the Agent for the
Government of the United Kingdom requested that the expiry of
the time-limit for the filing of the Counter-Memorial of his Govern-
ment be extended to 17 July 1962;

Whereas, by a letter dated 3 April 1962, the letter of the Agent
for the Government of the United Kingdom was communicated to
the Agent for the Government of the Federal Republic of Cameroun,
who was asked to make known the views of his Government on the
request of the Agent for the Government of the United Kingdom;

Whereas, by a letter dated 19 April 1962, the Agent for the
Government of the Federal Republic of Cameroun stated that that
Government raised no objection whatever to the extension requested
by the Government of the United Kingdom,

Extends to 17 July 1962 the time-limit for the filing of the
Counter-Memorial of the United Kingdom. |

4
4 NORTHERN CAMEROONS (ORDER OF 25 IV 62)

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-fifth day of
April, one thousand nine hundred and sixty-two, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Federal Republic of
Cameroun and to the Government of the United Kingdom of Great
Britain and Northern Ireland, respectively.

(Signed) B. WINIARSEI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
